Title: To Benjamin Franklin from Miromesnil, 23 July 1783
From: Miromesnil, Armand-Thomas Hué de
To: Franklin, Benjamin


          
            ce 23 Juillet 1783.
          
          Jai Recu avec bien de la Reconnoissance, Les constitutions des Etats
            unis de lamérique, que Monsieur Franklin a bien voulu MEnvoier. Je le prie de Recevoir mes Remerciements de
            Cette marque de Son
            attention. Je lirai avec attention ce Code qui fait une partie tres Interessante du
            Droit Public du monde, Et qui sera toujours un monument Insigne de La vertu de Monsieur
            Franklin Et de son amour Pour Sa Patrie.
          Je Le prie detre persuadé de la sincerité de touts Les Sentiments quil m’a
            Inspirés.
          
            Miromenil
            M. Franklin ministre Plenipotentiaire des Etats Unis de L’amerique a
              Paris.
          
        